DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2015/0176662) in view of Pawley et al. (U.S. 2013/0062151).
Regarding claims 1 and 10, Lee discloses (fig 1) a multi-mode clutch module and a pawl clutch 10, comprising: a first member 12 having a plurality of notches 20 each having a corner (edge of 22); a second member 42/44, the first member and the second member being configured 5to rotate relative to each other at a speed differential when the pawl clutch is disengaged (disengaged state), the speed differential corresponding to a difference between a rotational speed of the first member and a rotational speed of the second member (relative rotational speed, i.e. speed of A relative to B); a plurality of pawls 30 moveably retained to the second member, 
Lee does not appear to disclose the toe portion having a chamfered edge.  Pawley teaches a multi-mode clutch module including pawls 34 having a toe portion 36/42/44, the toe portion of the pawl having a chamfered edge 42/44 and a tip 36, the chamfered edge configured to contact a 10corner of the notch to reject engagement of the pawl with the notch when the speed differential is above a threshold (pgh. 0023: “The convex surface portions of the first member and the strut or ratchet are operative to periodically urge the strut or ratchet towards the second position upon rotation of the first member in a first direction relative to the second member above a predetermined RPM”) and permitted to engage the notches when the speed differential is below the threshold (normal engaged state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the geometry of the toe portion of the pawl of Lee to have a chamfered edge geometry as suggested by Pawley to prevent potential failure of the clutch resulting from broken pawls (pgh. 0012-0014 of Pawley).

Regarding claims 2 and 11, Lee as modified by Pawley discloses (figs 1-2) the corner of the notch is sharp (corner between 20 and 22 of Lee appears to be relatively “sharp”).  Pawley also shows a “sharp” corner, as described in the Final Rejection of 6/25/2021.

Regarding claims 3 and 12, Lee as modified by Pawley discloses (figs 1-2) the corner of the notch is rounded (corner between 20 and 22 of Lee has some degree of curvature as there are no angles with exactly 0 radius of curvature, accordingly this corner is at least somewhat rounded).  Pawley also shows a “rounded” corner, as described in the Final Rejection of 6/25/2021.

Regarding claims 4 and 13, Lee as modified by Pawley discloses the corner of the notch is convex (as shown).

Regarding claims 5 and 14, Lee does not appear to disclose the corner of the notch having a chamfered edge.  Pawley teaches (figs 1-2) the corner of the notch has a chamfered edge 62.  In order to arrive at the claimed invention, the corner of the notch of Lee would be modified to include a chamfered edge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the geometry of the notch of Lee to have a chamfered geometry as suggested by Pawley to prevent potential failure of the clutch resulting from broken pawls (pgh. 0012-0014 of Pawley) and improve cooperation with the chamfered pawl.

Regarding claims 7 and 16, Lee as modified by Pawley discloses (figs. 1-2) the toe portion of the pawl further includes a rounded edge (rounded edge between 42 and 36) that joins with the chamfered edge at a pointed tip, and wherein the pointed tip is configured to deflect past the corner of the notch to allow the rounded edge to contact a 20first side 45 of the notch when the speed differential is below the threshold (normal engaged state).

Regarding claims 8 and 17, Lee as modified by Pawley discloses (figs. 1-2) 1, wherein the toe portion of the pawl further includes a second chamfered edge 36 that joins with the chamfered edge at a pointed tip (corner between 36 and 42), and wherein the pointed tip is configured to deflect past the corner of the notch to allow the second chamfered edge to contact a first side 45 of the notch when the speed differential is below the threshold.  

Regarding claim 9, Lee disclose the pawl clutch is a radial pawl clutch (as shown).

Regarding claim 18, Lee as modified by Pawley discloses (figs. 1-2) each of the notches includes a first side (right side) having the corner, a second side (left side), and an upper edge 26 extending between the first side and the second side, and wherein the tip is restricted to a position above (down in fig. 1) the upper edge when the speed differential is above the threshold (tip 36 rides on the ramp 60/62 in the overspeed condition, which positions the tip above the upper edge, i.e. not in the notch).

Regarding claim 19, Lee discloses (fig. 1) a method for controlling an engagement of a pawl clutch, the pawl clutch including a first member 12 having at least one notch 20, a second member 42/44, and a pawl 30 moveably retained to the second member, the first member and the second member being configured to rotate relative to each other at a speed differential when the pawl clutch is disengaged (relative rotation exists in the disengaged state), the method comprising:
10actuating the pawl clutch from disengaged to engaged by positioning the pawl for engagement with the notch of the first member (moving the pawl to the engaged state); 
rotating a cam ring 24 until a cam ramp 26 impinges a heel portion 36 of the pawl;
15permitting the pawl to engage the notch when the speed differential between the first member and the second member falls below the threshold, the engagement of the pawl with the notch engaging the pawl clutch and coupling rotation of the first member and the second member (normal engaged state).  
Lee does not appear to disclose rejecting the pawl from engagement by a chamfered edge of the pawl.  Pawley teaches (figs. 1-2) a multi-mode clutch module including pawls 34, rejecting the pawl from engagement with the notch by allowing a chamfered edge 42/44 at a toe portion 36/42/44 of the pawl to strike a corner (at and around 45/62, corner thereof) of the notch when the speed differential is above a threshold (pgh. 0023: “The convex surface portions of the first member and the strut or ratchet are operative to periodically urge the strut or ratchet towards the second position upon rotation of the first member in a first direction relative to the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the geometry of the toe portion of the pawl of Lee to have a chamfered edge geometry such that the pawl is rejected when the speed differential is above a threshold as suggested by Pawley to prevent potential failure of the clutch resulting from broken pawls (pgh. 0012-0014 of Pawley).

Regarding claim 20, Lee as modified by Pawley discloses (figs. 1-2) permitting the pawl to engage the notch comprises 20permitting the tip to deflect past the corner of the notch (when ramp 42 contacts ramp 62, the tip of the pawl deflects past the corner between 45 and 62).

Allowable Subject Matter
Claims 6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Response to Arguments
Applicant’s arguments filed on 9/27/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee, as appears above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659